Per Curiam.

In the instant case, appellant, an indigent convicted defendant, was denied counsel on his appeal as of right.
Under the doctrine enunciated in State v. Catlino, 10 Ohio St. 2d 183, and Douglas v. California, 372 U. S. 353, a convicted indigent defendant has a constitutional right to court-appointed counsel at state expense on his appeal as of right to the Court of Appeals.
The trial court, having determined that appellant was an indigent, erred in denying his request that it appoint counsel for him for his appeal as of right.
The judgment of the Court of Appeals is reversed and the cause is remanded to the trial court for the appointment of counsel for appellant’s appeal from the denial of his motion for a new trial.

Judgment reversed,.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.